Citation Nr: 0013550	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to April 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which in pertinent part denied service 
connection for upper back pain.  In rating decision of June 
1995, the RO denied service connection for scoliosis of the 
thoracic spine.  In February 1997, the veteran testified at a 
personal hearing at the RO before the undersigned Board 
Member.  In April 1997, the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  The veteran's service medical records cannot be located.

2.  Competent medical evidence of a nexus between a current 
back disorder, diagnosed as scoliosis of the thoracic spine, 
and an incident of service, has not been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for a thoracic 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that after numerous attempts by the RO to 
locate the veteran's service medical records from the 
National Personnel Records Center (NPRC) and the United 
States Marine Corps Reserve Support Command (MCRSC), only the 
veteran's enlistment examination report has been located.  
The remainder of the veteran's service medical records cannot 
be located and are unavailable.

Copies of the veteran's service personnel records do not 
indicate that the veteran injured his back during service.  
There is no indication that the veteran was hospitalized 
during service or placed on light duty due to injury.

A VA examination in September 1993 showed that the veteran 
was in no acute distress.  He had a normal gait and walked 
without an assistive device.  Observed movements during the 
examination were normal.  He hopped on both feet, heel and 
toe walked, squatted and rose, raised his arms over his head, 
and bent forward normally.  X-ray revealed a shallow 
scoliosis in the thoracic spine with the upper convexity 
projecting to the veteran's left at T4-5, and the 
compensatory curve at T7-8.  It was noted that the current 
examination was consistent with the clinical history of 
scoliosis and that there was no evidence of trauma to the 
thoracic spine.  The examiner's impression was that the 
veteran had scoliosis.

At the hearing in February 1997 before the undersigned Board 
Member, sitting in Phoenix, Arizona, the veteran testified 
that he was injured in the Marine Corps in 1988 while he was 
stationed in Okinawa.  According to the veteran, he was 
moving a trailer and the support leg gave way, which yanked 
him down.  The veteran testified that he was in the hospital 
for two days, was on no duty for one month, and then was 
placed on light duty for six months.  He stated that he had 
had no trouble with his back before he went into the service.  
The veteran indicated that he had been taking medication for 
his back disability since the 1988 injury.  He had medication 
bottles at the hearing which showed prescriptions for 
Naprosyn and Flexeril.  The veteran argued that his scoliosis 
resulted from the trauma he suffered during service and was 
not a congenital disorder.

A January 1998 report of a VA orthopedic examination of the 
veteran's spine notes that the examiner reviewed the 
veteran's claims file.  The examiner noted that the veteran 
was not taking any medications for his thoracic spine.  On 
examination, no acute distress was shown.  The veteran had a 
normal gait.  There was no tenderness to palpation of the 
thoracolumbar spine and no pain on midline percussion.  There 
was no muscle spasm.  Deep tendon reflexes were active and 
symmetric.  Straight leg raising was negative bilaterally.  
The veteran's pelvis was level.  Range of motion of the 
thoracolumbar spine was 60 degrees of flexion, 30 degrees of 
extension, 25 degrees of bending to the right side with some 
complaint of mid-thoracic right paraspinal discomfort in the 
muscles, and 30 to 35 degrees of bending to the left side.  
The examiner provided a medical opinion that, with the 
results of the September 1993 X-ray, there was no reason to 
believe that the veteran's scoliosis was other than a 
congenital disorder which developed within the first 10 years 
of life.  The examiner further noted that there was no reason 
to believe that the veteran's scoliosis was an acquired 
disorder or that it was in any way related to the reported 
injury in 1988.  The examiner provided a medical opinion that 
"[i]t is much more likely than not that the disorder is not 
attributable to any trauma during military service."  The 
examiner ordered X-rays, which report has not been associated 
with the claims file.  However, in a November 1998 addendum, 
the examiner who conducted the January 1998 VA examination 
noted that the X-ray report of January 26, 1998 had been 
reviewed, and again provided a medical opinion that the 
veteran's scoliosis was not attributable to any trauma during 
military service.  The examiner also noted that scoliosis is 
a non-traumatic condition except in unusual circumstances, 
such as fracture.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Initially, the Board notes that the veteran's service medical 
records, except for his enlistment examination report, cannot 
be located and are not associated with his claims file for 
review.  In the absence of service medical records, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 354 (1991).

In this case, the Board finds that the veteran's claim for 
service connection for a thoracic spine disability is not 
well grounded.  Although there are no service medical records 
available to corroborate the veteran's allegation of a back 
injury during service, even assuming that the veteran did 
injure his back during service, the claim is not well 
grounded.  The evidence shows that the only current thoracic 
spine disability is scoliosis.  In addition, the medical 
opinions of record show that the veteran's scoliosis is 
congenital and not due to trauma.  As noted above, congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  Therefore, the veteran does not have a 
current disability for which service connection may be 
granted.  Moreover, there is no competent medical evidence of 
a nexus between an in-service injury and the current 
scoliosis of the thoracic spine.

It is troubling that the veteran's service medical records 
apparently cannot be located.  A review of the evidence of 
record shows that the RO made numerous attempts to obtain the 
veteran's service medical records through NPRC and MCRSC.  In 
the latest response from MCRSC, dated in December 1997, it 
was indicated that because the veteran was no longer in the 
Marine Corps, his records were maintained at the NPRC.  
However, in September 1997, the RO had received a negative 
response from NPRC, noting that no additional medical records 
were on file.  As explained above, in regard to the current 
issue on appeal, the Board has determined that even if the 
service medical records were available and confirmed the 
veteran's allegation of a back injury in 1988, his claim 
would still not be well grounded.  It is not the absence of 
the service medical records that forms the basis for this 
decision; it is the nature of the present disorder and the 
lack of a medical nexus to service for that disorder which is 
dispositive.


ORDER

Entitlement to service connection for a thoracic spine 
disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

